Pardee, J.
Prior to the year 1854, under the statute establishing and regulating the process of foreign attachment, goods belonging to any person might have been sequestered without notice to the owner, and detained from him by any person who was willing to allege in legal form in a writ that they were the property of his debtor; and the owner might thus have been compelled to remain out of possession thereof until the final determination of one or more actions at law, in which he was not interested as a party and the progress of which he could not hasten.
In that year an additional act was passed, which provides, so far as tiiis case is concerned, that “ whenever any person, having in his hands the goods of another, shall refuse to deliver to him such goods on the alleged ground that he is the garnishee in a process of foreign attachment levied upon such goods, the person to whom such refusal of delivery has been made may institute his bill in equity in the nature of a bill of interpleader against the person making the refusal, the other parties in said process of foreign attachment, and any other parties in interest;” . . . and “the court before which said bill in equity shall be brought shall have full power to decide to whom such goods belong, what disposition shall be made of the same, and all other matters connected with said proceeding that may be proper to do justice between the parties.”
This act proceeds upon the idea that a creditor has instituted an action at law against his debtor in due form, in a court of competent jurisdiction, and, by way of security, has detained in the hands of a garnishee the goods of a third person by process of foreign attachment; and that the garnishee justifies himself in witholding them from the owner after his demand therefor, by this act of the creditor ; and it enables the owner, placed in this condition, to summon the creditor, the debtor, and the garnishee, from the court ot law, to interplead each with the other and with himself *536in a court of equity; which court, in the comprehensive language of the act, has “ full power to decide to whom the goods belong, what disposition shall be made of the same, and all other matters connected with said proceeding, that may be proper to do justice between the parties.”
Thus, a court of equity is authorized under certain circumstances to assume jurisdiction over, and determine, a controversy actually pending in a court of law, and in which that court had full power to render final judgment; and, in a particular case, the act modifies the ordinary mode of proceeding with actions at law by the introduction of a form of equitable relief of its own creation.
The petitioner, finding himself in a position which entitled him to this form of relief, brought this petition under the act in question.
But the respondents argue that, after thus summoning the parties to the garnishee process into that court, the petitioner was bound to go further, and appear in the cause in the court of the justice of the peace, and there defend his property from the attack of Whiting, or plead the pendency of this petition; and that, having, failed to do either, he is entitled to no relief.
From the act of 1854 the petitioner derives his right to be in the court of equity and to call there these respondents and the parties to the action at law from their chosen forum. We look therefore at the language of that act for instruction as to what it demands from the person who would avail himself of its provisions. He is required simply to institute his bill in equity. This the petitioner has done ; and while the scire facias was pending before the justice of the peace, and of course before the rights of the parties had ripened into judgment, he caused a copy of his petition and of the summons thereto appended to be duly and legally served upon the parties to the original suit, including the respondents, the garnishees therein. Having complied with the demands of the statute, we think we have no right to impose upon him additional requirements as the price of the privilege of being in the court of equity.
*537And we entertain no doubt either as to the power or the intent of the act to suspend the proceedings before the justice of the peace. And we think that the act of service of the petition, in' contemplation of law produced this effect; transferred the controversy and the parties thereto to the court of equity; gave them legal knowledge that the petitioner had brought the statute in question to bear upon them; that there had been a consequent change of forum ; and constituted perfect legal notice to them to suspend the prosecution of their action before the justice of the peace until the court of equity should by its final decree do justice to all parties; leaving upon each the burden of defending himself from any attempt on the part of either of the others to obtain thereafter a judgment against him in this matter, by any other process than that authorized, or in any other court than that opened by this act.
We cannot see that the repetition of this in the form of a plea in bar, would add any thing to the legal effectiveness of the summons.
After the petitioner had instituted this petition, Whiting, the creditor, disregarding it, obtained judgment in the court of the justice of the peace, upon the scire facias, with the knowledge of the respondents, and enforced the same against them; and the respondents argue that it was in equity the duty of the petitioner to protect them therefrom by an injunction at his own cost.
The petitioner was the owner of the goods; the record does not show that they were placed in the possession of the respondents by him or any agent of his; they took them into their care upon the request of some person for their own advantage, for the profit which would accrue to them upon the transportation of the goods from New Britain to New London. Two persons, strangers to the petitioner, engaged in a controversy with each other and entangled the respondents therein as the holders of the goods. All that happened to them thereafter resulted from this cause. The petitioner neither invited nor forced them into the position which they occupied. They received from him legal notice *538of the institution of this petition; from that time legal knowledge of the effect thereof upon the parties to the action before the justice, and upon the action itself, is to be imputed to them; the door of the court of equity would open as easily to them as to the petitioner; and as a rule, when one person has cause to apprehend that another is about to wrong him by the inequitable use of legal process, he who is in peril invokes for himself and at his own expense the protection of an injunction; but the respondents made no effort in this direction.
All persons transacting business are liable to be made parties to legal controversies springing therefrom. This is a well known risk incident to all business. We see no reason why this petitioner should be compelled to assume this risk in behalf of the respondents or pay the expense of protecting them, in a transaction undertaken for their own profit, from a danger springing from the act of a stranger.
The respondents are spoken of as an innocent and disinterested party, forced into this matter by the foreign attachment laws of this state- This describes the position of every garnishee; nevertheless, he cannot always safely sit still and permit the proceedings to take their course ; he is frequently put to expense in relieving himself from responsibility.
We think the statute was passed for the purpose of bringing the tripartite contest between the owner of goods, the creditor, and the garnishee, with its various issues, into a court authorized to determine all of them by one comprehensive judgment. From the fact that the owner alone may call it into action, and that it is in the form of a permission to, and not in that of an obligation upon him, we infer that it was designed primarily for his benefit. If however, by the use of it, he necessarily draws upon himself the burden and cost of defending, by injunction, against each of the parties to the action at law, whenever and wherever one of them threatens 'a misuse of legal process to his injury, then is the statute a snare.
The respondents also argue that .the act applies only to *539casos pending in tlie higher courts; that the legislature did not intend thereby to reach cases before a justice of the peace. But its language is general. We find in it no suggestion of any exception or limitation.
We find no error in the decree of the Court of Common Pleas, and it is affirmed.
In this opinion Park, C. J., and Carpenter, J., concurred. Foster and Phelps, Js., dissented as to the views expressed with regard to the effect of the proceedings in equity upon the proceedings at law.